LYONDELLBASELL INDUSTRIES AF S.C.A. PHANTOM UNIT AWARD AGREEMENT AMENDMENT WHEREAS, pursuant to that certain Phantom Unit Award Agreement (the “Agreement”) between LyondellBasell Industries AF S.C.A., a Luxembourg company (the “Company”) andMorris Gelb (the “Executive”) effective as of April 1, 2008, the Company granted and Executive accepted an award of Phantom Units (the “Award”);and WHEREAS, the Company and the Executive now desire to amend the Agreement to provide that Executive’s Award shall be subject to the terms and conditions of the LyondellBasell Industries AF S.C.A.
